Title: To James Madison from William Willis, 18 July 1801
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Boston July 18th. 1801
					
					I have Rec’d a letter from the secretary of the treasury; informing me, that my 

account was referred, to the accounting officers of the treasury, but that the allowing it 

depended on their having authority from you, Sir.  I have therefore to request the favor of 

you Sir, to inform me whether it is agreeable to you to give directions for their allowing me 

those small accounts.  It seems the objections hitherto made against them, has been, their 

not being accompanied with vouchers.  It was a thing next to impossible, to procure Vouchers 

for most part of the charges, as they are composed of items added up monthly, some of 

which Items were as low as ten Cents.  It is painfull to me to be Obliged to say any thing to 

induce the payments of these trifling accounts, to My favor.  They all amount to but about 

five hundred dollars, in supporting an apparently expensive Consulate for about five years at 

Barcelona, at which place there had been but three American Vessells from the American 

revolution till my arrival.  By my exertions I drew there annually about 80 Sail, most of which 

made profitable Voiages.  I repelled a demand that was contemplated to have been made 

against the United States for three hundred & fifty thousand dollars, which was in the case of 

Mil of the Ship Catherine of Baltimore.  Indeed one half of the five years I was occupied in 

serving my Country & Countrymen, which has cost me thousands of dollars and when in a 

sudden & unexpected manner the Bashaw of Tripoly declared war against the United 

States, there were in the Province of Catalonia about 30 Sail of American Vessells; those on 

the Coast I took the safer methods of getting into the Port of Barcelona, and in order to 

reconcile the Masters and supercargoes to wait untill Convoy arrivd, I kept my house & 

table open to them, and gave them a particular dinner once every week.  This was very 

expensive to me but it afforded me the sattisfaction, that by it I was serving my Country; for 

had these Vessells put to sea they would have been in the narrow part of the Mediteranean at 

the time the Tripoline Comodore was, and most of them would Certainly have been 

taken.  After all this, it is too painfull an Idea for me to entertain, that the triffling accounts 

which I have presentd of about 400 dollars will be refus’d payment.  But if this should be 

the case, altho I have much need of it, the sooner I know your positive determination the 

better.  I therefore request your answer, Sir, on this subject.  I am With Respectfull 

Esteem Your Hble Servt.
					
						Willm. Willis
					
					
						N.B.  When I was in Washington I left by accident on Mr. Brents table in the office of 

State, an account Certified by William Bowen on Oath before Mr. Cathalan at 

Marseilles.  It is on a large Sheet of paper.  I shall Esteem it as a great favor of you 

Sir, to Cause it to be order’d to me at this place.  I am as before with Respectfull 

Esteem
					
					W Willis
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
